Citation Nr: 1211963	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar affective disorder, and depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1994 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board observes that there is a  previous final decision regarding the issue of entitlement to service connection for PTSD.  However, there are other psychiatric diagnoses of record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the previously denied claim, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

When the appeal was previously before the Board in September 2010, service connection for an acquired psychiatric disorder was denied.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2011 the Court granted the parties' joint motion for remand, and the appeal was returned to the Board for further consideration pursuant to the joint motion.  The Board notes, however, that the joint motion and Order of the Court apparently left undisturbed that portion of the September 2010 Board decision that reopened the previously denied claim of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has an acquired psychiatric disorder as the result of service.  She has been variously diagnosed with PTSD, bipolar affective disorder, and depression.  With respect to the claimed PTSD, the Veteran maintains that she was raped during service, and that she was also accosted by a foreign soldier.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  However, while a medical opinion diagnosing PTSD based on a history recited by a Veteran may be used to establish that the stressor occurred, such opinion does not, by itself, establish that the stressor occurred or preclude VA from finding that there was no stressful event; rather, the opinion must be weighed with all evidence of record.  Id. at 1382, Footnote 1. 

In this case, the Veteran's attorney argues that in its September 2010 decision, the Board failed to weigh a favorable opinion rendered by a VA examiner in October 2007.  The report of that examination provides a diagnosis of PTSD.  The examiner opined that the Veteran's PTSD symptoms were most likely caused by or a result of the combined traumas she experienced during service.  However, there is conflicting evidence questioning the occurrence of the reported traumatic incidents in service, and also indicating that a diagnosis of PTSD may not be appropriate.  The report of an October 1999 psychological assessment, performed for the purpose of a Social Security Administration (SSA) disability determination, refers to the Veteran's report of having been raped in 1995.  When further questioned about that incident, she admitted that it may have been more of a seduction and that she never felt physically endangered during the encounter.  The diagnostic impression included major depressive disorder and kleptomania.  In June 2001 a provider noted that the diagnosis of PTSD did not seem to apply in terms of  the Veteran's reported rape experience, given the information previously collected.

In light of the conflicting evidence of record, the Board finds that an additional VA examination is warranted to assist in the determination of whether there is credible evidence of the  reported in-service stressors, and if so, whether PTSD is related to those stressors.  This examination should include a full discussion of the evidence of record pertaining to the Veteran's reported stressors and a determination of her credibility.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out PTSD, bipolar affective disorder, or depression.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder was incurred or aggravated as a result of the Veteran's service. 

With respect to the PTSD claim in particular, the examiner should carefully review the service records and previous psychiatric evaluations contained in the record in determining whether there is credible evidence that the claimed in-service rape and assault by a foreign soldier took place.  Consideration should be given to evidence that might tend to support or corroborate the occurrence of a personal assault, such as evidence of behavioral changes in service, etc.  38 C.F.R. § 3.304(f)(5).  If the examiner concludes that an in-service personal assault led to the development of a psychiatric disability, the evidence relied on to conclude that the assault occurred should be specifically noted.  

The report of examination should include a complete rationale for all opinions expressed. 

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655. 

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


